Opinion filed June 9, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-16-00002-CV
                                 __________

     IN THE INTEREST OF M.A.T., L.B.T., I.A.T., AND R.L.T.,
                       CHILDREN

                     On Appeal from the 318th District Court
                             Midland County, Texas
                        Trial Court Cause No. FM 57,494

                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother of the four children involved in this case—M.A.T., L.B.T.,
I.A.T., and R.L.T. The mother filed a notice of appeal. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In light of a recent holding by the Texas Supreme Court, however, an Anders motion
to withdraw “may be premature” if filed in the court of appeals under the
circumstances presented in this case. See In re P.M., No. 15-0171, 2016 WL
1274748, at *3 (Tex. Apr. 1, 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id.
      Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw and informed Appellant of her right to review the record and file
a pro se response to counsel’s brief. In compliance with Kelly v. State, 436 S.W.3d
313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant with a form motion
to file in this court to obtain access to the reporter’s record and the clerk’s record.
We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly. We note that Appellant filed in this court the pro se motion for
access to the appellate record and that the clerk of this court sent the record to
Appellant. Appellant did not file a pro se response to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                      PER CURIAM
June 9, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                            2